Exhibit 10.2


$528,300,000
Trinity Rail Leasing 2019 LLC
Secured Railcar Equipment Notes, Series 2019‑1
Class
Principal Amount
Interest Rate
Class A……………………….
$528,300,000
3.820%

NOTE PURCHASE AGREEMENT
April 3, 2019
Wells Fargo Securities LLC
550 S. Tryon Street
Charlotte, NC 28202
Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010
 
 
Credit Agricole Securities (USA) Inc.
1301 Avenue of the America
New York, NY 10019
DVB Capital Markets LLC
100 Park Avenue, Suite 1301
New York, NY 10017
 
 
Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park, 11th Floor
New York, NY 10036
 



Dear Ladies and Gentlemen:
1. Introductory. Trinity Rail Leasing 2019 LLC, a Delaware limited liability
company (the “Issuer”) and a direct, wholly‑owned special purpose subsidiary of
Trinity Industries Leasing Company (“TILC”), proposes, subject to the terms and
conditions stated herein, to issue and sell to Wells Fargo Securities LLC
(“Wells”), Credit Suisse Securities (USA) LLC (“CS”), Credit Agricole Securities
(USA) Inc. (“CA”), DVB Capital Markets LLC (“DVB”) and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“BAML”) (each, an “Initial Purchaser” and
collectively, the “Initial Purchasers”) U.S.$528,300,000 principal amount of its
Series 2019‑1 Class A Secured Railcar Equipment Notes (the “Offered Notes”) to
be issued pursuant to the Master Indenture (the “Master Indenture”), as
supplemented by the Series 2019‑1 Supplement thereto (the “Series 2019‑1
Supplemental Indenture” together with the Master Indenture, the “Indenture”),
each to be dated on or about April 10, 2019, between the Issuer and U.S. Bank
National Association as indenture trustee (the “Trustee”). The United States
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder are herein referred to as the “Securities Act.” Capitalized terms
used but not defined herein shall have the meanings given to such terms in the
Offering Circular (as defined below).


1

--------------------------------------------------------------------------------




2. Representations and Warranties of the Issuer and TILC. Each of the Issuer and
TILC, jointly and severally, represents and warrants to, and agrees with, the
Initial Purchasers that, as of the date hereof (unless otherwise indicated
below):
(a) The Issuer has prepared a preliminary offering circular dated March 27, 2019
(the “Preliminary Offering Circular”), and the Issuer will prepare a final
offering circular dated the date hereof (the “Offering Circular”), in each case
relating to the Offered Notes to be offered by the Initial Purchasers. The
Preliminary Offering Circular and the Offering Circular, together with any
General Use Issuer Free Writing Communication (as hereinafter defined) and all
amendments and supplements to such documents, are hereinafter collectively
referred to as the “Offering Document”.
The Offering Document at a particular time means the Offering Document in the
form actually amended or supplemented and issued at that time. “Final Offering
Document” means the Offering Document that discloses the offering price and
other final terms of the Offered Notes and is dated as of the date of this Note
Purchase Agreement (this “Agreement”) (even if finalized and issued subsequent
to the date of this Agreement). “General Disclosure Package” means the
Preliminary Offering Circular, together with any General Use Issuer Free Writing
Communications (as hereinafter defined) at the Applicable Time (as hereinafter
defined) considered together with the offering price on the cover page of the
Offering Circular and the information contained in Schedule D hereto.
“Applicable Time” means 2:03 P.M. (New York time) on the date of this Agreement.
As of its date and as of the Closing Date, the Final Offering Document will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. At the Applicable Time, neither (i) the Preliminary Offering
Circular, (ii) the General Disclosure Package, nor (iii) any individual Limited
Use Issuer Free Writing Communication (as hereinafter defined), when considered
together with the General Disclosure Package, contained, nor as of the Closing
Date will contain, any untrue statement of a material fact or omitted, or will
omit, to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The preceding two sentences do not apply
to statements in or omissions from the Offering Document, the General Disclosure
Package or any Limited Use Issuer Free Writing Communication (as hereinafter
defined) based upon written information furnished to the Issuer or TILC by the
Initial Purchasers specifically for use therein, it being understood and agreed
that the only such information is that described as such in Sections 8(b)
hereof.
“Free Writing Communication” means a written communication (as such term is
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Offered Notes and is made by means
other than the Preliminary Offering Circular or the Offering Circular. “Issuer
Free Writing Communication” means a Free Writing Communication prepared by or on
behalf of, or authorized for distribution to investors by, the Issuer or TILC or
used or referred to by the Issuer or TILC, in the form retained in the records
of the Issuer or TILC. “General Use Issuer Free Writing Communication” means any
Issuer Free Writing Communication that is intended for general distribution to
prospective investors and is set forth on Schedule B hereto. “Limited Use Issuer
Free Writing Communication” means any Issuer Free Writing Communication that is
not a General Use Issuer Free Writing Communication and is set forth on Schedule
C hereto.
(b) The Issuer has been duly formed and is a validly existing limited liability
company in good standing under the laws of the state of Delaware, with power and
authority (as a limited liability company and otherwise) to own its properties
and conduct its business as described in the General Disclosure Package or
Additional Issuer Information (as hereinafter defined); and the Issuer is duly
qualified to do business as a foreign limited liability company in good standing
in all other jurisdictions in which its ownership or lease of property or the
conduct of its business requires such qualification.


2

--------------------------------------------------------------------------------




(c) TILC has been duly incorporated and is a validly existing corporation in
good standing under the laws of the state of Delaware, with power and authority
(as a corporation and otherwise) to own its properties and conduct its business
as described in the General Disclosure Package; and TILC is duly qualified to do
business as a foreign corporation in good standing in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification.
(d) As of the Closing Date, the Indenture and each other Transaction Document
(as defined in Section 5(d)) will have been duly authorized, executed and
delivered by the Issuer or TILC, as the case may be; the Offered Notes have been
duly authorized by the Issuer, and when the Offered Notes are duly authenticated
by the Trustee in accordance with the Indenture and delivered and paid for
pursuant to this Agreement, the Offered Notes will have been duly executed,
authenticated, issued and delivered by the Issuer and each of the Indenture,
each other Transaction Document and the Offered Notes will conform to the
description thereof contained in the Final Offering Document and each of the
Indenture and the other Transaction Documents (assuming the valid execution and
delivery thereof by the other parties thereto) and the Offered Notes will
constitute valid and legally binding obligations of the Issuer or TILC, as the
case may be, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.
(e) Except as contemplated by the Transaction Documents, no consent, approval,
authorization, order of, filing with, or any other action by any governmental
agency or body or any court is required for the consummation of the transactions
contemplated by this Agreement or any Transaction Document in connection with
the issuance and sale of the Offered Notes.
(f) The execution, delivery and performance of the Indenture, this Agreement and
each other Transaction Document and the issuance and sale of the Offered Notes
and compliance with the terms and provisions thereof by the Issuer or TILC, as
the case may be, will not result in a breach or violation of any of the terms
and provisions of, or constitute a default under, or conflict with, (i) any
statute, any rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Issuer or TILC or any
of their respective properties, or (ii) any agreement or instrument to which the
Issuer or TILC is a party or by which the Issuer or TILC is bound or to which
any of the properties of the Issuer or TILC are subject, or (iii) the limited
liability company agreement or certificate of formation of the Issuer or the
certificate of incorporation or by‑laws of TILC. The Issuer has full power and
authority to sell the Offered Notes as contemplated by this Agreement.
(g) This Agreement has been duly authorized, executed and delivered by each of
the Issuer and TILC.
(h) Except as disclosed in the General Disclosure Package, the Issuer has good
and marketable title to all real properties and all other properties and assets
owned by it, free from liens, encumbrances and defects that would materially
affect the value thereof or materially interfere with the use made or to be made
thereof by it; and except as disclosed in the General Disclosure Package, the
Issuer holds any leased real or personal property held by it under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or to be made thereof by it.
(i) Each of the Issuer and TILC possesses all material certificates, authorities
or permits issued by appropriate governmental agencies or bodies necessary to
conduct the business now operated by it and has not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to the Issuer or TILC, as
applicable, would individually or in the aggregate have a material adverse
effect on the condition (financial or other), business, properties or results of
operations of the Issuer or TILC, as applicable, taken as a whole (“Material
Adverse Effect”).


3

--------------------------------------------------------------------------------




(j) Except as disclosed in the General Disclosure Package, neither the Issuer or
TILC is in violation of any statute, any rule, regulation, decision or order of
any governmental agency or body or any court, domestic or foreign, relating to
the use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “environmental laws”), nor owns or operates any
real property contaminated with any substance that is subject to any
environmental laws, is liable for any off‑site disposal or contamination
pursuant to any environmental laws, or is subject to any claim relating to any
environmental laws, which violation, contamination, liability or claim would
individually or in the aggregate have a Material Adverse Effect; and neither the
Issuer or TILC is aware of any pending investigation which might lead to such a
claim.
(k) Except as disclosed in the General Disclosure Package, there are no pending
actions, suits, proceedings or investigations against or affecting the Issuer or
TILC or their respective properties that, if determined adversely to the Issuer
or TILC, would individually or in the aggregate have a Material Adverse Effect,
or would materially and adversely affect the ability of the Issuer or TILC to
perform its obligations under the Indenture, this Agreement, or any other
Transaction Document to which it is a party, or would seek to materially and
adversely affect the federal income tax attributes of the Offered Notes, or
which are otherwise material in the context of the sale of the Offered Notes;
and no such actions, suits, proceedings or investigations are threatened or, to
the Issuer’s or TILC’s knowledge, contemplated.
(l) Since December 31, 2018, there has been no material adverse change, nor any
development or event involving a prospective material adverse change, in the
condition (financial or other), business, properties or results of operations of
TILC and TILC’s subsidiaries taken as a whole.
(m) The Issuer is not, and is not controlled by, an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended (the “Investment Company Act”) and, after giving effect to the
offering and sale of the Offered Notes and the application of proceeds thereof
as described in the Offering Document, will not be, and will not be controlled
by, an “investment company” registered or required to be registered under the
Investment Company Act. The Issuer will not be an “investment company” within
the meaning of Section 3(a)(1) of the Investment Company Act, although there may
be additional exemptions or exclusions available to the Issuer. The Issuer is
not relying on the exemptions set forth in Section 3(c)(1) or Section 3(c)(7) of
the Investment Company Act. The Issuer does not constitute a “covered fund” for
purposes of the banking regulations adopted under Section 13 of the Bank Holding
Company Act of 1956, as amended, commonly known as the “Volcker Rule”.
(n) No securities of the same class (within the meaning of Rule 144A(d)(3) under
the Securities Act) as the Offered Notes are listed on any national securities
exchange registered under Section 6 of the United States Securities Exchange Act
of 1934, as amended, and the rules and regulations promulgated thereunder
(“Exchange Act”) or quoted in a U.S. automated inter‑dealer quotation system.
The securities are eligible for resale pursuant to Rule 144A under the
Securities Act (“Rule 144A”). The General Disclosure Package contains, and the
Offering Document will contain, all the information specified in and meeting the
requirements of Rule 144A.
(o) No member of the “expanded group” (including any “controlled partnership”
with respect thereto), if any, of which the Issuer is a member (or, in the event
the Issuer is a disregarded entity for U.S. federal income tax purposes, of
which the Issuer’s owner is a member or controlled partnership with respect
thereto) has purchased, or is purchasing, any of the Offered Notes. For these
purposes, “controlled partnership” and “expanded group” are defined in Treasury
Regulation sections 1.385‑1(c)(1) and 1.385‑1(c)(4), respectively.
(p) Assuming the representations of the Initial Purchasers set forth in Section
4(a) and (b) are true and accurate, the offer, sale and delivery of the Offered
Notes to the Initial Purchasers and to subsequent purchasers in the manner
contemplated by this Agreement and the Offering Document will be


4

--------------------------------------------------------------------------------




exempt from the registration requirements of the Securities Act, and it is not
necessary to qualify an indenture in respect of the Offered Notes under the
Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”).
(q) Neither the Issuer or TILC, or any of their respective affiliates, or any
person acting on its or their behalf (other than the Initial Purchasers, as to
whom no such representation is made) (i) has, within the six‑month period prior
to the date hereof, offered or sold in the United States or to any U.S. person
(as such terms are defined in Regulation S under the Securities Act (“Regulation
S”)) the Offered Notes or any security of the same class or series as the
Offered Notes or (ii) has offered or will offer or sell the Offered Notes (A) in
the United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act or (B)
with respect to any such securities sold in reliance on Rule 903 of Regulation
S, by means of any directed selling efforts within the meaning of Rule 902(c) of
Regulation S. The Issuer, TILC, and their respective affiliates and any person
acting on its or their behalf (other than the Initial Purchasers, as to whom no
such representation is made) have complied and will comply with the offering
restrictions requirement of Regulation S. Neither the Issuer or TILC has entered
and none will enter into any contractual arrangement with respect to the
distribution of the Offered Notes except for this Agreement.
(r) The proceeds to the Issuer from the offering of the Offered Notes and the
related transactions will not be used to purchase or carry any security (except
as contemplated in Permitted Investments in respect of the Indenture Accounts).
(s) There is no “substantial U.S. market interest” as defined in Rule 902(j) of
Regulation S in the Issuer’s debt securities.
(t) Except as contemplated in the applicable Engagement Letter (as defined
below) and as disclosed in the General Disclosure Package, there are no
contracts, agreements or understandings between the Issuer or TILC and any
person that would give rise to a valid claim against the Issuer or TILC, or any
Initial Purchaser for a brokerage commission, finder’s fee or other like
payment.
(u) On the Closing Date, the Issuer will own all of its right, title and
interest in and to the Railcars, together with the related Leases thereon and
certain other related assets specified therein, free and clear of any lien,
mortgage, pledge, charge, encumbrance, adverse claim or other security interest
(collectively, “Liens”), except to the extent permitted in the Indenture or any
other Transaction Document, as applicable.
(v) As of the Closing Date, each of the representations and warranties of the
Issuer or TILC set forth in each of the Transaction Documents to which they are
parties will be true and correct in all material respects.
(w) Any taxes, fees and other governmental charges that would be incurred by
reason of the execution and delivery of the Transaction Documents or the
execution, delivery and sale of the Offered Notes and that would be due and
payable as of the Closing Date have been or will be paid prior to the Closing
Date.
(x) Each of the Issuer, TILC, and their respective subsidiaries and, to their
knowledge, their respective affiliates, is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001), as may be applicable to each of them. No part of the proceeds of the
Offered Notes will be used by the Issuer, any subsidiary of the Issuer or any
affiliate of the Issuer, directly or, to the knowledge of the Issuer,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to


5

--------------------------------------------------------------------------------




obtain, retain or direct business or obtain any improper advantage, in violation
of (i) the U.S. Foreign Corrupt Practices Act of 1977, as amended, or, as
applicable (ii) the U.K. Bribery Act of 2010, as amended, or (iii) any other
anti‑bribery or anti‑corruption laws, regulations or ordinances in any
jurisdiction in which the Issuer or TILC is located or doing business
(collectively, the “Anti‑Corruption Laws”).
(y) The operations of the Issuer and TILC and their respective subsidiaries are
and have been conducted at all times in material compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the applicable money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”).
The Issuer, TILC and their respective subsidiaries (i) have instituted,
maintained and are complying with policies, procedures and controls reasonably
designed to comply with all Anti‑Corruption Laws and Money Laundering Laws and
are currently complying with, and will at all times comply with, all
Anti‑Corruption Laws and Money Laundering Laws, and (ii) are not knowingly and
have not been under administrative, civil or criminal investigation with respect
to any Anti‑Corruption Laws or Money Laundering Laws or received written notice
from or made a voluntary disclosure to any governmental entity regarding a
possible violation by it of any Anti‑Corruption Laws or Money Laundering Laws.
The Issuer, TILC and their respective subsidiaries will not fund any repayment
of the Offered Notes in violation of any Anti‑Corruption Laws or Money
Laundering Laws. No part of the proceeds of any Offered Notes will be used by
the Issuer, TILC or any of their respective subsidiaries or affiliates directly
or to their knowledge, indirectly, in violation of any Anti‑Corruption Laws or
Money Laundering Laws.
(z) Neither the Issuer or TILC, any of their respective subsidiaries or, to the
knowledge of the Issuer or TILC, any director, officer, agent, employee or
affiliate of the Issuer or TILC or, to the knowledge of the Issuer or TILC, any
of their respective subsidiaries (i) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (the “Executive Order”), or (ii) engages in any dealings or
transactions with blocked persons prohibited by Section 2 of such Executive
Order.
(aa) None of the Issuer or TILC, or any of their respective subsidiaries (x) is
a person named on the list of Specially Designated Nationals and Blocked Persons
maintained by the Office of Foreign Assets Control of the U.S. Department of the
Treasury (“OFAC”) available at:
https://www.treasury.gov/resource‑center/sanctions/SDN‑List/Pages/default.aspx,
or as otherwise published from time to time; (y) is (A) an agency of the
government of a country, (B) an organization controlled by a country, or (C) a
Person resident in a country that is subject to a sanctions program identified
on the list maintained by OFAC and available at:
https://www.treasury.gov/resource‑center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time, as such program may be applicable
to such agency, organization or person; or (z) derives more than 10% of its
assets or operating income from investments in or transactions with any such
country, agency, organization or Person. None of the proceeds from the Offered
Notes will be used by the Issuer, TILC, or any of their respective subsidiaries
or affiliates to finance any operations, investments or activities in, or make
any payments to, any such country, agency, organization, or Person in violation
of Sanctions.
(ab) None of the Issuer, TILC, or any of their respective subsidiaries or, to
their knowledge, any of their respective affiliates (i) is a Sanctioned Person
(as hereinafter defined), (ii) is controlled by, or is acting on behalf of, a
Sanctioned Person, (iii) is knowingly under investigation for an alleged breach
of Sanction(s) by the government authority that enforces Sanctions (as
hereinafter defined), (iv) will use the proceeds of any Offered Note for the
purpose of providing financing to, or otherwise making funds directly or
indirectly available to, any Sanctioned Person, or providing financing to or
otherwise funding any transaction which would be prohibited by any applicable
Sanction or, to the knowledge of the Issuer or TILC,


6

--------------------------------------------------------------------------------




would otherwise cause the Indenture Trustee, any Noteholder or any party to this
Agreement or any entity affiliated with any such party, to be in violation of
any applicable Sanction, (v) will fund any repayment of the Offered Notes with
proceeds derived from any transaction that would be prohibited by applicable
Sanctions or, to the knowledge of the Issuer or TILC, would otherwise cause the
Indenture Trustee, any Noteholder or any party to this Agreement, to their
knowledge, to be in violation of any applicable Sanction, and (vi) will fail to
notify the Indenture Trustee and the Initial Purchasers in writing not more than
five (5) Business Days after becoming aware of any breach of this clause (bb).
For purposes of this Agreement, a “Sanction” means any trade, economic or
financial sanctions laws, regulations, embargoes or restrictive measures
administered, enacted or enforced by a Sanctions Authority.
“Sanctions Authority” means (a) the United States Government, (b) the United
Nations Security Council, (c) the European Union, (d) the United Kingdom, (e)
the Swiss Secretariat of Economic Affairs, (f) the governments, official
institutions or agencies and other relevant sanctions authorities of any of the
foregoing in clauses (a) through (e), including OFAC, the US Department of
State, and Her Majesty’s Treasury or (g) any other governmental authority with
jurisdiction over the Issuer, TILC, any of their affiliates or, to the knowledge
of the Issuer, TILC, the Indenture Trustee or the Initial Purchasers.
“Sanctioned Person” means (a) any Person that is listed on, or owned or
controlled by a Person listed on (or a Person acting on behalf of such a Person)
(i) the list of “Specially Designated Nationals and Blocked Persons” maintained
by OFAC available at
http://www.treasury.gov/resource‑center/sanctions/SDN‑List/Pages/default.aspx or
as otherwise published from time to time, the “Sectoral Sanctions
Identifications” list maintained by OFAC available at
http://www.treasury.gov/resource‑center/sanctions/SDN‑List/Pages/ssi_list.aspx
or as otherwise published from time to time, or the “Foreign Sanctions Evaders”
list maintained by OFAC available at
http://www.treasury.gov/resource‑center/sanctions/SDNList/Pages/ fse_list.aspx
or as otherwise published from time to time, (ii) the Consolidated List of
Financial Sanctions Targets and the Investment Ban List maintained by Her
Majesty’s Treasury or (iii) any similar list maintained by, or public
announcement of a Sanctions designation made by, a Sanctions Authority having
jurisdiction over the Issuer or TILC, each as amended, supplemented or
substituted from time to time; or (b) (i) an agency of the government of a
Sanctioned Jurisdiction, (ii) an organization directly or indirectly controlled
by a Sanctioned Jurisdiction or (iii) a Person resident in (or organized under
the laws of) a Sanctioned Jurisdiction (to the extent subject to a Sanctions
program administered by OFAC, the European Union or the United Nations), or (iv)
a Person who is owned or controlled by, or acting on behalf of such a Person.
“Sanctioned Jurisdiction” means any country or territory to the extent that the
government of such country or territory is the subject of Sanctions consisting
of a general embargo imposed by any Sanctions Authority.
(cc) The operations of the Issuer and TILC and their respective subsidiaries are
and have been conducted at all times in material compliance with the USA Patriot
Act of 2001, as amended, and the rules and regulations thereunder.
(dd) In connection with any rating for the Offered Notes, the Issuer has
provided to each rating agency rating the Offered Notes a written representation
that satisfies the requirement of paragraph (a)(3)(iii) of Rule 17g‑5 under the
Exchange Act (“Rule 17g‑5”). The Issuer has complied, and as of the Closing
Date, the Issuer will comply, in all material respects with the representations,
certifications and covenants made by the Issuer to S&P and KBRA (the “Hired
NRSROs”) in connection with the engagement of the Hired NRSROs to issue and
monitor a credit rating on the Offered Notes, including any representation
provided to the Hired NRSROs by the Issuer in connection with Rule 17g‑5, and
has made accessible, via a password‑protected internet website established and
maintained by TILC, to any non‑hired nationally


7

--------------------------------------------------------------------------------




recognized statistical rating organization, as contemplated by Rule 17g‑5, all
information provided to the Hired NRSROs in connection with the issuance and
monitoring of the credit ratings on the Offered Notes in accordance with Rule
17g‑5. The Issuer shall be solely responsible for compliance with Rule 17g‑5 in
connection with the issuance, monitoring and maintenance of the credit rating on
the Offered Notes. The Initial Purchasers are not responsible for compliance
with any aspect of Rule 17g‑5 in connection with the Offered Notes.
(ee) TILC engaged independent accountants for the purpose of delivering the
Independent Accountants’ Report on Applying Agreed-Upon Procedures, dated on or
about April 10, 2019 (such independent accountants, the “Accountants”, and such
report, the “Report”), and the only report generated as a result of such
engagement is the Report. Neither the Issuer nor TILC has engaged any
third-party due diligence services providers to provide any services that would
be “due diligence services” (as defined in Rule 17g-10(d)(1) under the Exchange
Act) were the Offered Notes subject to such Rule.
(ff) [Reserved].
(gg) The requirements imposed on the “sponsor of a securitization transaction”
in accordance with the final rules contained in Regulation RR, 17 C.F.R. §246.1,
et seq. (the “Credit Risk Retention Rules”) implementing the credit risk
retention requirements of Section 15G of the Exchange Act, do not apply to TILC,
as sponsor (the “Sponsor”) or the transaction the subject of the Offered Notes.
3. Purchase, Sale and Delivery of Offered Notes. (a) On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Issuer agrees to sell to the Initial
Purchasers, severally and not jointly, and each Initial Purchaser agrees
severally and not jointly to purchase from the Issuer, at a purchase price of
99.94992% of the principal amount of the Offered Notes, the principal amount of
Offered Notes set forth opposite the name of such Initial Purchaser in Schedule
A hereto.
(b) The Issuer will deliver against payment of the purchase price the Offered
Notes to be offered and sold by the Initial Purchasers in reliance on
Regulation S (the “Regulation S Notes”), each in the form of one or more
permanent global notes in registered form without interest coupons (the
“Regulation S Global Notes”) which will be deposited with the Trustee as
custodian for Cede & Co., as nominee of The Depository Trust Company (“DTC”) for
the respective accounts of the DTC participants for Euroclear Bank S.A./N.V., as
operator of the Euroclear System (“Euroclear”), and Clearstream Banking, société
anonyme (“Clearstream, Luxembourg”) and registered in the name of Cede & Co., as
nominee for DTC. The Issuer will deliver against payment of the purchase price
the Offered Notes to be purchased by the Initial Purchasers hereunder and to be
offered and sold by the Initial Purchasers in reliance on Rule 144A under the
Securities Act (the “144A Notes”), each in the form of one permanent global note
in definitive form without interest coupons (the “Restricted Global Note”)
deposited with the Trustee as custodian for DTC and registered in the name of
Cede & Co., as nominee for DTC. The Regulation S Global Notes and the Restricted
Global Note shall be assigned separate CUSIP numbers. The Global Notes shall
include the legend regarding restrictions on transfer set forth under “Transfer
Restrictions” in the Final Offering Document. Until the termination of the
distribution compliance period (as defined in Regulation S) with respect to the
offering of the Offered Notes, interests in the Regulation S Global Notes may
only be held by the DTC participants for Euroclear and Clearstream, Luxembourg.
Interests in any permanent Global Notes will be held only in book‑entry form
through Euroclear, Clearstream, Luxembourg or DTC, as the case may be, except in
the limited circumstances described in the Final Offering Document.
Payment for the Regulation S Notes and the 144A Notes shall be made by each
Initial Purchaser in Federal (same day) funds by or wire transfer to an account
at a bank acceptable to it, on April 10, 2019, or at such other time not later
than seven full business days thereafter as the Initial Purchasers and the
Issuer determine, such time being herein referred to as the “Closing Date”,
against delivery to the Trustee as


8

--------------------------------------------------------------------------------




custodian for DTC of (i) the Regulation S Global Notes representing all of the
Regulation S Notes for the respective accounts of the DTC participants for
Euroclear and Clearstream, Luxembourg and (ii) the Restricted Global Note
representing all of the 144A Notes. The Regulation S Global Notes and the
Restricted Global Note will be made available for checking at the office of
Vedder Price P.C., 1633 Broadway, New York, New York 10019, at least 24 hours
prior to the Closing Date.
(c) The Issuer agrees to pay each Initial Purchaser for its own account all fees
and expenses as provided in the applicable engagement letter, fee letter or
other written correspondence, dated or communicated on or about the date hereof,
among the Issuer, TILC and the applicable Initial Purchaser (each, an
“Engagement Letter”).
4. Representations by Initial Purchasers; Resale by Initial Purchasers.
(a)Each Initial Purchaser severally represents and warrants to the Issuer that
it is an “accredited investor” within the meaning of Regulation D under the
Securities Act.
(b)Each Initial Purchaser severally acknowledges that the Offered Notes have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act. Each Initial Purchaser
severally represents and agrees that it has offered and sold the Offered Notes,
and will offer and sell the Offered Notes (i) as part of its distribution at any
time and (ii) otherwise until 40 days after the later of the commencement of the
offering and the Closing Date, only in accordance with Rule 903 or Rule 144A.
Accordingly, none of the Initial Purchasers nor its affiliates, nor any persons
acting on its behalf or their behalf, has engaged or will engage in any directed
selling efforts with respect to the Offered Notes, and such Initial Purchaser,
its affiliates and all persons acting on its or their behalf have complied and
will comply with the offering restrictions requirement of Regulation S. Each
Initial Purchaser severally agrees that, at or prior to confirmation of sale of
the Offered Notes, other than a sale pursuant to Rule 144A, it will have sent to
each distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases the Offered Notes from it during the restricted
period a confirmation or notice to substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”
Terms used in this subsection (b) have the meanings given to them by
Regulation S.
(c) Each Initial Purchaser severally agrees that it and each of its affiliates
has not entered and will not enter into any contractual arrangement (other than
any agreement among the Initial Purchasers) with respect to the distribution of
the Offered Notes except with the prior written consent of the Issuer.
(d) Each Initial Purchaser severally agrees that it and each of its affiliates
will not offer or sell the Offered Notes in the United States by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act, including, but not limited to (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Each Initial Purchaser severally agrees,
with respect to resales made in


9

--------------------------------------------------------------------------------




reliance on Rule 144A of any of the Offered Notes, to deliver either with the
confirmation of such resale or otherwise prior to settlement of such resale a
notice to the effect that the resale of such Offered Notes has been made in
reliance upon the exemption from the registration requirements of the Securities
Act provided by Rule 144A.
(e) Each Initial Purchaser severally agrees that it and each of its affiliates
will not communicate or cause to be communicated the Offering Document in Canada
or to any resident of Canada and understands that any Canadian residents may
not, directly or indirectly, purchase the Offered Notes or any beneficial
interest therein from such Initial Purchaser.
(f) Each Initial Purchaser severally represents and agrees that (i) with respect
to any oral communications regarding Rating Information with the Hired NRSROs
which are initiated by the Hired NRSROs or arranged by such Initial Purchaser in
connection with the issuance or monitoring of a credit rating on the Offered
Notes, such Initial Purchaser (A) has referred and will refer such oral
communication to the Issuer to respond to the Hired NRSROs or (B) has invited
and will invite the Issuer to participate in such oral communication and (ii)
any communication (other than oral communications) regarding Rating Information
or delivery of Rating Information to the Hired NRSROs has been and will
immediately be disclosed to the Issuer for the purpose of allowing the Issuer to
make accessible to any non‑hired nationally recognized statistical rating
organization all Rating Information provided to the Hired NRSROs in connection
with the issuance and monitoring of the credit rating on the Offered Notes in
accordance with Rule 17g‑5. “Rating Information” means any information provided
to the Hired NRSROs for the purpose of (A) determining the initial credit rating
for the Offered Notes, including information about the characteristics of the
Railcars, related property and the legal structure of the Offered Notes, and (B)
undertaking credit rating surveillance on the Offered Notes, including
information about the characteristics and performance of the Railcars and
related property.
(g) Each Initial Purchaser severally represents and agrees that (i) it has only
communicated or caused to be communicated and will only communicate or cause to
be communicated any invitation or inducement to engage in investment activity
(within the meaning of section 21 of the Financial Services and Markets Act 2000
(the “FSMA”)) received by it in connection with the issue or sale of any Offered
Notes in circumstances in which section 21(1) of the FSMA does not apply to the
Issuer; and (ii) it has complied and will comply with all applicable provisions
of the FSMA with respect to anything done by it in relation to the Offered Notes
in, from or otherwise involving the United Kingdom.
(h) Each Initial Purchaser severally represents and agrees that that it has not
offered, sold or otherwise made available and will not offer, sell or otherwise
make available any Offered Notes to any retail investor in the European Economic
Area. For the purposes of this provision, (i) the expression “retail investor”
means a person who is one (or more) of the following: (A) a retail client as
defined in point (11) of Article 4(1) of Directive 2014/65/EU (as amended,
“MiFID II”), (B) a customer within the meaning of Directive 2016/97 (as
amended), where that customer would not qualify as a professional client as
defined in point (10) of Article 4(1) of MiFID II or (C) not a qualified
investor as defined in Directive 2003/71/EC (as amended) and (ii) the expression
“offer" includes the communication in any form and by any means of sufficient
information on the terms of the offer and the Offered Notes to be offered so as
to enable an investor to decide to purchase or subscribe the Offered Notes.
5. Certain Agreements of the Issuer and TILC. The Issuer and TILC jointly and
severally agree with the Initial Purchasers that:
(a) The Issuer will advise the Initial Purchasers promptly of any proposal to
amend or supplement the Offering Document and will not effect such amendment or
supplementation without the consent of the Initial Purchasers. If, at any time
following delivery of any document included in the Offering Document or any
Limited Use Issuer Free Writing Communication and prior to the completion of the
resale


10

--------------------------------------------------------------------------------




of the Offered Notes by the Initial Purchasers, there occurs an event or
development as a result of which such document included or would include an
untrue statement of a material fact or omitted or would omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances prevailing at that subsequent time not misleading, or if it is
necessary at any such time to amend or supplement the Offering Document or any
Limited Use Free Writing Communication to comply with any applicable law, the
Issuer will promptly notify the Initial Purchasers of such event and will
promptly prepare, at its own expense, an amendment or supplement which will
correct such statement or omission. Neither the Initial Purchasers’ consent to,
nor the delivery by the Initial Purchasers to offerees or investors of, any such
amendment or supplement shall constitute a waiver of any of the conditions set
forth in Section 7. The first sentence of this subsection does not apply to
statements in or omissions from any document in the General Disclosure Package
or any Limited Use Issuer Free Writing Communication in reliance upon and in
conformity with written information furnished to the Issuer or TILC by the
Initial Purchasers specifically for use therein, it being understood and agreed
that the only such information is that described as such in Sections 8(a) and
8(b) hereof.
(b) The Issuer will furnish to each Initial Purchaser copies of each document
comprising a part of the Offering Document and each Limited Use Issuer Free
Writing Communication, in each case as soon as available and in such quantities
as such Initial Purchaser requests, and the Issuer will furnish to each Initial
Purchaser on the date hereof three (3) copies of each document comprising a part
of the Offering Document and each Limited Use Issuer Free Writing Communication
signed by a duly authorized officer of the Issuer, one of which will include the
independent accountants’ reports in the Offering Document manually signed by
such independent accountants. At any time when the Issuer is not subject to
Section 13 or 15(d) of the Exchange Act, the Issuer will promptly furnish or
cause to be furnished to the Initial Purchasers and, upon request of holders and
prospective purchasers of the Offered Notes, to such holders and purchasers,
copies of the information (the “Additional Issuer Information”) required to be
delivered to holders and prospective purchasers of the Offered Notes in
accordance with Rule 144A(d)(4) under the Securities Act (or any successor
provision thereto) in order to permit compliance with Rule 144A in connection
with resales by such holders of the Offered Notes. TILC will pay the expenses of
printing and distributing to the Initial Purchasers all such documents. Any
Additional Issuer Information delivered to any holders and prospective
purchasers of the Offered Notes will not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
(c) The Issuer will arrange for the qualification of the Offered Notes for sale
and the determination of their eligibility for investment under the laws of such
jurisdictions in the United States as the Initial Purchasers designate and will
continue such qualifications in effect so long as required for the resale of the
Offered Notes by the Initial Purchasers, provided that the Issuer will not be
required to qualify as a foreign corporation or to file a general consent to
service of process in any such jurisdiction.
(d) So long as the Offered Notes are outstanding, if not filed electronically
with the Securities and Exchange Commission (the “Commission”) or posted on the
website of TILC, the Issuer will furnish to the Initial Purchasers (i) as soon
as available, copies of each report furnished to the Issuer or any of its
affiliates, in the case of the Issuer, pursuant to any Operative Agreement
(collectively, the “Transaction Documents”), by first class mail as soon as
practicable after such reports are furnished to the Issuer or any of its
affiliates or shareholders, as the case may be, (ii) copies of each amendment to
any of the Transaction Documents, (iii) copies of all reports and other
communications (financial or other) furnished to the Trustee under the Indenture
or to holders of the Offered Notes, and copies of any reports and financial
statements, if any, furnished to or filed with the Commission, any governmental
or regulatory authority or any national securities exchange, and (iv) from time
to time such other information as the Initial Purchasers may reasonably request
relating to the Issuer or TILC, or any of their respective affiliates, the
Offered Notes and the Transaction


11

--------------------------------------------------------------------------------




Documents. TILC and the Issuer shall make their officers, employees, independent
accountants and legal counsel reasonably available upon request by the Initial
Purchasers.
(e) During the period of three (3) years after the Closing Date, the Issuer
will, upon request, furnish to the Initial Purchasers and any holder of Offered
Notes a copy of the restrictions on transfer applicable to the Offered Notes.
(f) During the period of two (2) years after the Closing Date none of the Issuer
and TILC will, or will permit any of its affiliates (as defined in Rule 144
under the Securities Act) to, resell any of the Offered Notes that have been
reacquired by any of them.
(g) The Issuer or TILC will pay all expenses incidental to the performance of
their respective obligations under this Agreement, including but not limited to:
(i) all expenses in connection with the execution, issue, authentication,
packaging and initial delivery of the Offered Notes, the preparation and
printing of this Agreement, the Offered Notes, the documents comprising any part
of the Offering Document, each Limited Use Issuer Free Writing Communication and
any other document relating to the issuance, offer, sale and delivery of the
Offered Notes; (ii) the cost of any advertising approved by the Issuer or TILC
in connection with the issue of the Offered Notes; (iii) any expenses (including
fees and disbursements of counsel) incurred in connection with qualification of
the Offered Notes for sale under the laws of such jurisdictions in the United
States as the Initial Purchasers designate and the printing of memoranda
relating thereto; (iv) any fees charged by the Hired NRSROs for the rating of
the Offered Notes and charged by the Trustee, including the fees and
disbursements of counsel for the Trustee in connection with the Indenture; and
(v) expenses incurred in distributing the documents comprising any part of the
Offering Document (including any amendments and supplements thereto) and any
Limited Use Issuer Free Writing Communications to the Initial Purchasers or to
prospective purchasers of the Offered Notes. The Issuer and TILC jointly and
severally will also pay or reimburse the Initial Purchasers (to the extent
incurred by them) for all travel expenses of the Initial Purchasers’, the
Issuer’s, TILC’s officers and employees and any other expenses of the Initial
Purchasers, the Issuer or TILC in connection with attending or hosting meetings
with prospective purchasers of the Offered Notes from the Initial Purchasers. In
addition to the foregoing, but without duplication, the Issuer or TILC will pay
to each Initial Purchaser on the Closing Date the amounts in respect of its
costs and expenses as set forth in the applicable Engagement Letter as
reimbursement of such Initial Purchaser’s other expenses, including fees and
disbursements of legal counsel retained by the Initial Purchasers consistent
with prior approvals of TILC.
(h) In connection with the offering and the sale of the Offered Notes, until the
Initial Purchasers shall have notified the Issuer, TILC and the other Initial
Purchasers of the completion of the resale of the Offered Notes, neither the
Issuer nor TILC or any of their respective affiliates has or will, either alone
or with one or more other persons, bid for or purchase for any account in which
it or any of its affiliates has a beneficial interest any Offered Notes or
attempt to induce any person to purchase any Offered Notes; and neither the
Issuer nor TILC or any of their respective affiliates will make bids or
purchases for the purpose of creating actual, or apparent, active trading in, or
of raising the price of, the Offered Notes.
(i) For a period of 90 days, with respect to the Issuer, and 45 days, with
respect to TILC, after the date of the Offering Circular, neither the Issuer nor
TILC will offer, sell, contract to sell, pledge or otherwise dispose of,
directly or indirectly, or file with the Commission a registration statement
under the Securities Act relating to, any United States dollar‑denominated
asset‑backed debt securities issued, sponsored or guaranteed by the Issuer, TILC
or any of their respective affiliates and having a maturity of more than one
year from the date of issue, or publicly disclose the intention to make any such
offer, sale, pledge, disposition or filing, without the prior written consent of
the Initial Purchasers. Neither the Issuer nor TILC will at any time offer,
sell, contract to sell, pledge or otherwise dispose of, directly or indirectly,
any securities under circumstances where such offer, sale, pledge, contract or
disposition would cause the


12

--------------------------------------------------------------------------------




exemption afforded by Section 4(a)(2) of the Securities Act or the safe harbor
of Regulation S thereunder to cease to be applicable to the offer and sale of
the Offered Notes.
(j) The Issuer, TILC or any of their respective affiliates, or any person acting
on its or their behalf (other than the Initial Purchasers, as to which no
agreement is being made pursuant to this clause (j)), shall not sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
that would be integrated with the offer or sale of the Offered Notes in a manner
that would require the registration under the Securities Act of the sale of the
Offered Notes or that would be integrated with the offer or sale of the Offered
Notes for purposes of the rules and regulations of any trading market.
(k) The Issuer and TILC (the “Indemnitors”) jointly and severally will indemnify
and hold harmless the Initial Purchasers against any documentary, stamp or
similar issuance tax, including any interest and penalties, on the creation,
issuance and sale of the Offered Notes and on the execution and delivery of this
Agreement. All payments to be made by the Issuer or TILC under this Agreement
shall be made without withholding or deduction for or on account of any present
or future taxes, duties or governmental charges whatsoever unless the Issuer or
TILC is compelled by law to deduct or withhold such taxes, duties or charges. In
that event, the Issuer or TILC, as applicable, shall pay such additional amounts
as may be necessary in order that the net amounts received after such
withholding or deduction shall equal the amounts that would have been received
if no withholding or deduction had been made; provided that the Indemnitors will
not be required to indemnify or gross‑up for such taxes and withholdings to the
extent imposed as a result of a failure of such Initial Purchaser to provide any
duly executed and completed form or document described in the last sentence of
this paragraph upon the execution of this Agreement or to be delivered
thereafter upon the reasonable request of its Indemnitors which evidences such
Initial Purchaser’s entitlement to a complete exemption for such taxes and
withholdings. Furthermore, the Indemnitors hereby request that each Initial
Purchaser hereby provides to them IRS Form W‑9 or IRS Form W‑8BEN, W‑8BEN‑E,
W‑8IMY or W‑8ECI, whichever is applicable.
(l) To the extent, if any, that the rating provided with respect to the Offered
Notes by the Hired NRSROs is conditional upon the furnishing of documents or the
taking of any other action on or prior to the Closing Date by the Issuer or
TILC, the Issuer or TILC, as the case may be, shall use its reasonable best
efforts to promptly furnish such documents and take any other such action on or
prior to the Closing Date.
(m) The cash proceeds of the Offered Notes, together with amounts released from
the Liquidity Reserve Account, will be used by the Issuer as follows: (i) to add
funds to the Collections Account in connection with the issuance of the Offered
Notes, if necessary to assure sufficient funds are available for payments on the
first Payment Date; (ii) to pay certain costs of issuance; (iii) to fund cash
payments to Trinity Rail Leasing Warehouse Trust (“TRLWT”) representing the
purchase price for the Issuer’s acquisition of Railcars from TRLWT, which
purchase price will be equal to the applicable Railcars’ Initial Appraised
Value, and (iv) to fund cash payments to TILC as a portion of the purchase price
for the Issuer’s acquisition of Railcars from TILC, which purchase price will be
equal to the applicable Railcars’ Initial Appraised Value.
(n) The Issuer will comply with the representation made by the Issuer to each
Hired NRSRO pursuant to paragraph (a)(3)(iii) of Rule 17g‑5.
6. Free Writing Communications. (a) Each of the Issuer and TILC, jointly and
severally, represents and agrees that, without the prior consent of the Initial
Purchasers, and each Initial Purchaser severally represents and agrees that,
without the prior consent of TILC and the Initial Purchasers, it has not made
and will not make any offer relating to the Offered Notes that would constitute
an Issuer Free Writing Communication. Any such Issuer Free Writing Communication
consented to by TILC and the Initial Purchasers is hereinafter referred to as a
“Permitted Free Writing Communication.” The parties hereto


13

--------------------------------------------------------------------------------




agree that the Issuer Free Writing Communications listed on Schedules B and C
hereto are each Permitted Free Writing Communications.
(b) To the extent it would be an Issuer Free Writing Communication, each of the
Issuer and TILC consents to the use by the Initial Purchaser of a Free Writing
Communication that (a) contains only information describing the preliminary or
final terms of the Offered Notes or the offering thereof, and (b) does not
contain any material information about the Issuer or TILC or the securities of
any of them that was provided by any of the Issuer and TILC or on behalf of any
of them. Any such Free Writing Communication is a Permitted Free Writing
Communication for purposes of this Agreement.
7. Conditions of the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase and pay for the Offered Notes will be subject
to the accuracy of the representations and warranties herein on the part of the
Issuer and TILC, to the accuracy of the statements of officers of the Issuer and
TILC made pursuant to the provisions hereof, to the performance by each of the
Issuer and TILC of its obligations hereunder and to the following additional
conditions precedent on or prior to the Closing Date:
(a) On the Closing Date, the Initial Purchasers shall have received from a third
party that is a nationally recognized accounting firm reasonably satisfactory to
the Initial Purchasers a letter or letters, in the form heretofore agreed to
regarding the Preliminary Offering Circular and Offering Circular, each dated as
of the review date or the date of the Preliminary Offering Circular or Offering
Circular, as applicable.
(b) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred: (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Issuer or TILC and its subsidiaries taken as one
enterprise which, in the judgment of the Initial Purchasers or any of their
affiliates, is material and adverse and makes it impractical or inadvisable to
proceed with completion of the offering or the sale of and payment for the
Offered Notes; (ii) any downgrading in the rating of any debt securities of TILC
by any “nationally recognized statistical rating organization” (as defined for
purposes of Rule 436(g) under the Securities Act), or any public announcement
that any such organization has under surveillance or review its rating of any
debt securities of TILC (other than an announcement with positive implications
of a possible upgrading, and no implication of a possible downgrading, of such
rating) or any announcement by such organization that the Issuer or TILC has
been placed on negative outlook; (iii) any change in U.S. or international
financial, political or economic conditions or currency exchange rates or
exchange controls as would, in the judgment of the Initial Purchasers or any of
their affiliates, be likely to prejudice materially the success of the proposed
issue, sale or distribution of the Offered Notes, whether in the primary market
or in respect of dealings in the secondary market; (iv) any material suspension
or material limitation of trading in securities generally on the New York Stock
Exchange, or any setting of minimum prices for trading on such exchange; (v) any
suspension of trading of any securities of the Issuer or TILC or any of its
affiliates on any exchange or in the over‑the‑counter market; (vi) any banking
moratorium declared by U.S. Federal or New York authorities; (vii) any major
disruption of settlements of securities or clearance services in the United
States; or (viii) any attack on, outbreak or escalation of hostilities or act of
terrorism involving the United States, any declaration of war by Congress or any
other national or international calamity or emergency if, in the judgment of the
Initial Purchasers or any of their affiliates, the effect of any such attack,
outbreak, escalation, act, declaration, calamity or emergency makes it
impractical or inadvisable to proceed with completion of the offering or sale of
and payment for the Offered Notes.
(c) The Initial Purchasers shall have received opinions, dated the Closing Date,
of (i) Vedder Price P.C., counsel for the Issuer, (ii) the Vice President,
General Counsel and Assistant Secretary of TILC, and (iii) such other law firms
acceptable to the Initial Purchasers and their counsel, to the effect that:


14

--------------------------------------------------------------------------------




(i) The Issuer has been duly formed and is a validly existing limited liability
company in good standing under the laws of the state of Delaware, with power and
authority (as a limited liability company and otherwise) to own its properties
and conduct its business as described in the General Disclosure Package or
Additional Issuer Information; and the Issuer is duly qualified to do business
as a foreign limited liability company in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification;
(ii) TILC has been duly incorporated and is a validly existing corporation in
good standing under the laws of the state of Delaware, with power and authority
(as a corporation and otherwise) to own its properties and conduct its business
as described in the General Disclosure Package; TILC is duly qualified to do
business as a foreign corporation in good standing in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification;
(iii) The Indenture and the other Transaction Documents have been duly
authorized, executed and delivered by the Issuer or TILC, as applicable; the
Offered Notes have been duly authorized, executed, authenticated, issued and
delivered and conform to the description thereof contained in the Final Offering
Document; and each Transaction Document with respect to which it is a party,
constitutes a valid and legally binding obligation of the Issuer or TILC, as
applicable, enforceable against the Issuer or TILC, as applicable, in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles;
(iv) The Indenture creates a valid lien upon all of the Collateral (as defined
in the Indenture) as granted under the Indenture and subject to the lien
thereof, subject only to the exceptions referred to in the Indenture, and will
create a similar lien upon all properties and assets that become part of the
Collateral after the date of such opinion and required to be subjected to the
lien of the Indenture, subject only to the exceptions referred to in the
Indenture; the Trustee for the benefit of the holders of the holders of the
Offered Notes from time to time will have, upon the filing of certain financing
statements, a perfected security interest in the Collateral;
(v) Each of the Issuer and TILC has been duly incorporated or formed, and is an
existing corporation or limited liability company in good standing under the
laws of the jurisdiction of its incorporation or formation, as applicable, with
power and authority (as a corporation and otherwise) to own its properties and
conduct its business as described in the General Disclosure Package; and each of
the Issuer and TILC is duly qualified to do business as a foreign corporation or
limited liability company in good standing in all other jurisdictions in which
its ownership or lease of property or the conduct of its business requires such
qualification if the failure to be so qualified would materially and adversely
affect its ability to perform its obligations under the Transaction Documents;
(vi) The Issuer is not and, after giving effect to the offering and sale of the
Offered Notes and the application of the proceeds thereof as described in the
General Disclosure Package, will not be an “investment company” within the
meaning of Section 3(a)(1) of the Investment Company Act and will not constitute
a “covered fund” for purposes of the banking regulations adopted under Section
13 of the Bank Holding Company Act of 1956, as amended, commonly known as the
“Volcker Rule”;


15

--------------------------------------------------------------------------------




(vii) No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required for the consummation of the
transactions contemplated by this Agreement in connection with the issuance or
sale of the Offered Notes, except for security interest filings contemplated by
the Transaction Documents and except such as may be required under state
securities laws;
(viii) There are no pending actions, suits or proceedings against or affecting
the Issuer, TILC or any of their respective subsidiaries, or any of their
respective properties that, if determined adversely to the Issuer, TILC or any
of their respective subsidiaries, would individually or in the aggregate have a
Material Adverse Effect, or would materially and adversely affect the ability of
the Issuer or TILC to perform their respective obligations under the Indenture,
this Agreement, or any other Transaction Document or which are otherwise
material in the context of the sale of the Offered Notes; and no such actions,
suits or proceedings are threatened or, to such counsel’s knowledge,
contemplated;
(ix) The execution, delivery and performance of the Indenture, the other
Transaction Documents to which the Issuer or TILC is a party, and this Agreement
and the issuance and sale of the Offered Notes and compliance with the terms and
provisions thereof will not result in a breach or violation of any of the terms
and provisions of, or constitute a default under, any statute, any rule,
regulation or order of any governmental agency or body or any court having
jurisdiction over the Issuer, TILC, or any of their properties, or any agreement
or instrument to which the Issuer or TILC is a party or by which the Issuer or
TILC is bound or to which any of the properties of the Issuer or TILC is
subject, or the organizational or formation documents of the Issuer or TILC, and
the Issuer has full power and authority to authorize, issue and sell the Offered
Notes as contemplated by this Agreement;
(x) Such counsel have no reason to believe that (i) the Preliminary Offering
Circular or (ii) the Final Offering Document, or any amendment or supplement
thereto, as of the Applicable Time and as of the Closing Date, contained any
untrue statement of a material fact or omitted to state any material fact
necessary to make the statements therein not misleading; and such counsel have
no reason to believe that the information specified in a schedule, if any, to
such counsel’s letter, which information, when taken together with the
Preliminary Offering Circular, will comprise the General Disclosure Package, as
of the Applicable Time and as of the Closing Date, contained any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements therein not misleading;
(xi) This Agreement has been duly authorized, executed and delivered by each of
the Issuer and TILC;
(xii) It is not necessary in connection with (i) the offer, sale and delivery of
the Offered Notes by the Issuer to the Initial Purchasers pursuant to this
Agreement, or (ii) the resales of the Offered Notes by the Initial Purchasers in
the manner contemplated by this Agreement, to register the Offered Notes under
the Securities Act or to qualify an indenture in respect thereof under the Trust
Indenture Act;
(xiii) The statements in the Preliminary Offering Circular and the Offering
Circular under the captions “The Issuer”, “The Railcars”, “The Lessees”, “The
Leases”, “TILC”, “The Servicer”, “Description of the Servicing Agreement”,
“Description of the Administrative Services Agreement”, “Description of the
Purchase and Contribution Agreement”, “Description of the Insurance Agreement”,
“Description of Hedge Agreements”, “Description of the Liquidity Facility
Documents” and “Description of the Offered Notes and the Master Indenture”,
insofar as they purport to summarize certain terms of the Offered Notes and the


16

--------------------------------------------------------------------------------




applicable Transaction Documents, constitute a fair summary of the provisions
purported to be summarized; and
(xiv) The statements contained in the Preliminary Offering Circular and the
Offering Circular under the captions “Certain Considerations for ERISA and Other
Benefit Plans” and “Certain United States Federal Income Tax Considerations”, to
the extent that they constitute matters of federal law or legal conclusions with
respect thereto, while not purporting to discuss all possible consequences of
investment in the Offered Notes, are correct in all material respects with
respect to those consequences or matters that are discussed therein.
(xv) In a properly presented and decided case, in the event TILC or TRLWT became
a debtor in a voluntary or involuntary bankruptcy case under the Bankruptcy
Code, the bankruptcy court would not substantially consolidate the assets and
liabilities of the Issuer with those of TILC or TRLWT.
(d) The Initial Purchasers shall have received from Mayer Brown LLP, counsel for
the Initial Purchasers, such opinion or opinions, dated the Closing Date, with
respect to the Final Offering Document and the General Disclosure Package, the
exemption from registration for the offer and sale of the Offered Notes to the
Initial Purchasers and the resales by the Initial Purchasers as contemplated
hereby and other related matters as the Initial Purchasers may require, and the
Issuer shall have furnished to such counsel such documents as they request for
the purpose of enabling them to pass upon such matters.
(e) The Initial Purchasers shall have received the opinion or opinions of
Chapman & Cutler LLP, special counsel to the Trustee, dated the Closing Date, in
form and substance reasonably satisfactory to the Initial Purchasers.
(f) The Initial Purchasers shall have received the opinion of Alvord & Alvord,
special STB counsel, dated the Closing Date, in form and substance reasonably
satisfactory to the Initial Purchasers.
(g) The Initial Purchasers shall have received the opinion of Fasken Martineau
DuMoulin LLP, special Canadian counsel, dated the Closing Date, in form and
substance reasonably satisfactory to the Initial Purchasers.
(h) The Initial Purchasers shall have received a copy of each opinion provided
to the Hired NRSROs in connection with its rating of the Offered Notes, each of
which shall state therein that the Initial Purchasers may rely thereon, in form
and substance reasonably satisfactory to the Initial Purchasers.
(i) The Initial Purchasers shall have received a certificate, dated the Closing
Date, of the President or any Vice President or a principal financial or
accounting officer of each of the Issuer and TILC (it being understood that a
certificate of TILC on its own behalf and in its capacity as sole equity member
and manager of the Issuer shall be sufficient for purposes of the compliance by
the Issuer and TILC with this requirement) in which such officer, to the best of
such officer’s knowledge, after reasonable investigation, shall state that (i)
the representations and warranties of the Issuer and TILC, as the case may be,
in this Agreement are true and correct, that each of the Issuer and TILC has
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date, and that,
subsequent to the date of the most recent financial statements of each of the
Issuer and TILC, there has been no material adverse change, nor any development
or event involving a prospective material adverse change, in the condition
(financial or other), business, properties or results of operations of each of
the Issuer and TILC and its subsidiaries taken as a whole except as described in
such certificate, (ii) nothing has come to such officer’s attention that would
lead such officer to conclude that the General Disclosure Package included any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, under the
circumstances in which they were made, not misleading and (iii) since the date
of the Offering Circular there shall not have been any change in the capital
stock of


17

--------------------------------------------------------------------------------




TILC or the membership interests of the Issuer, or the long term debt of the
Issuer or TILC except as described in such certificate.
(j) On or before the Closing Date, this Agreement, the Offering Document and
each Transaction Document shall be satisfactory in form and substance to the
Initial Purchasers, shall have been duly executed and delivered by the parties
thereto (except that the execution and delivery of the documents referred to
above (other than this Agreement) by a party hereto or thereto shall not be a
condition precedent to such party’s obligations hereunder), shall each be in
full force and effect and executed counterparts of each shall have been
delivered to the Initial Purchasers or its counsel on or before the Closing
Date.
(k) Each of TILC and the Issuer shall have delivered to the Initial Purchasers a
certificate (it being understood that a certificate of TILC in its capacity as
sole equity member and manager of the Issuer shall be sufficient for purposes of
the Issuer’s compliance with this requirement), dated the Closing Date, of its
secretary certifying its certificate of incorporation, limited liability company
agreement, bylaws or other organizational documents; board or similar
resolutions authorizing the execution, delivery and performance of the
Transaction Documents to which it is a party, as applicable; and the incumbency
of all officers that signed any of the Transaction Documents.
(l) The Initial Purchasers shall have received a certificate from a nationally
recognized insurance broker with respect to the public liability insurance
required by Section 5.04(f) of the Indenture.
(m) Any Transaction Documents which are required to be executed on or prior to
the Closing Date that have not been executed by the date of this Agreement will
be subject to a condition precedent that requires such agreements to be in form
and substance satisfactory to the Initial Purchasers.
(n) (i) The Hired NRSROs shall have delivered to the Issuer, TILC and the
Initial Purchasers a final rating letter setting forth a rating with respect to
the Offered Notes of at least “A (sf)” and (ii) subsequent to the execution and
delivery of this Agreement the Hired NRSROs shall not have announced in writing
(which shall include, without limitation, any press release by such
organization) that it has under surveillance or review its rating of any of the
Offered Notes (other than an announcement with positive implications of a
possible upgrading, and no implication of a possible downgrading, of such
rating).
(o) On or prior to the Closing Date, DTC shall have approved as to form the
“Regulation S Temporary Global Note” and the “144A Book‑Entry Note” as those
terms are defined in the Indenture.
(p) On or before the Closing Date the Issuer shall have caused the Indenture (or
memorandum thereof) delivered at the Closing Date, to be duly filed, recorded
and deposited with the Surface Transportation Board of the United States of
America in conformity with 49 U.S.C. §11301 and with the Registrar General of
Canada pursuant to Section 90 of the Railway Act of Canada, and the Issuer shall
furnish the Initial Purchasers with proof thereof.
Documents described as being “in the agreed form” are documents which are in the
form reasonably satisfactory to the Initial Purchasers and Mayer Brown LLP.
The Issuer and TILC will furnish the Initial Purchasers with such conformed
copies of such opinions, certificates, letters and documents as the Initial
Purchasers reasonably request.
8. Indemnification and Contribution. (a) The Issuer and TILC will jointly and
severally indemnify and hold harmless (i) each Initial Purchaser and (ii) its
respective officers, partners, members, directors, employees and affiliates and
each person, if any, who controls such Initial Purchaser, within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (the “Initial
Purchaser Representatives”), against any losses, claims, damages, liabilities or
expenses, joint or several, to which such Initial Purchaser or the Initial
Purchaser Representatives may become subject, under the Securities Act or the
Exchange Act or otherwise, insofar as such losses, claims, damages, liabilities
or expenses (or actions


18

--------------------------------------------------------------------------------




in respect thereof) relate to, arise out of or are based upon (1) any breach of
any of the representations, warranties and covenants of the Issuer or TILC
contained herein, (2) any untrue statement or alleged untrue statement of any
material fact contained in any document comprising a part of the Offering
Document, any Limited Use Issuer Free Writing Communication or any amendment or
supplement thereto, or any Additional Issuer Information or (3) any omission or
alleged omission to state, in any document comprising a part of the Offering
Documents, any Limited Use Issuer Free Writing Communication, or any amendment
of or supplement thereto, or any Additional Issuer Information, a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, including, without limitation, any losses, claims, damages,
liabilities or expenses arising out of or based upon the Issuer’s or TILC’s
failure to perform its obligations under Section 5 of this Agreement, and will
reimburse each Initial Purchaser and the Initial Purchaser Representatives for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability, expense or
action as such expenses are incurred; provided, however, that none of the Issuer
or TILC will be liable in any such case to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement in or omission or alleged omission from any of such
documents in reliance upon and in conformity with written information furnished
to the Issuer or TILC by such Initial Purchaser specifically for use therein, it
being understood and agreed that the only such information consists of the
information described as such in subsection (b) below.
(b) Each Initial Purchaser severally and not jointly will indemnify and hold
harmless (i) the Issuer and TILC and (ii) their respective directors and
officers and each person, if any, who controls the Issuer or TILC within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(the “Seller Representatives”), against any losses, claims, damages, liabilities
or expenses to which the Issuer, TILC or the Seller Representatives may become
subject, under the Securities Act or the Exchange Act or otherwise, insofar as
such losses, claims, damages, liabilities or expenses (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any document comprising a part of
the Offering Document, any Limited Use Issuer Free Writing Communication or any
amendment or supplement thereto, or any related preliminary offering circular,
or arise out of or are based upon the omission or the alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Issuer or TILC
by the Initial Purchasers specifically for use therein, and will reimburse any
legal or other expenses reasonably incurred by the Issuer, TILC or the Seller
Representatives in connection with investigating or defending any such loss,
claim, damage, liability, expense or action as such expenses are incurred, it
being understood and agreed that the only such information furnished by the
Initial Purchasers consists of the following information in the Offering
Document: under the caption “Plan of Distribution”, the second sentence of the
second paragraph, the sixth paragraph, and the second and third sentences of the
thirteenth paragraph thereunder; provided, however, that the Initial Purchasers
shall not be liable for any losses, claims, damages, liabilities or expenses
arising out of or based upon the Issuer’s or TILC’s failure to perform its
obligations under Section 5(a) of this Agreement.
(c) Promptly after receipt by an indemnified party under this Section of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under subsection
(a) or (b) above, notify the indemnifying party of the commencement thereof; but
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have under subsection (a) or (b) above except to the
extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided further that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under subsection (a) or
(b) above. In case any such action is brought against any indemnified party and


19

--------------------------------------------------------------------------------




it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that differing interests may arise between the positions of the indemnifying
party and the indemnified party in conducting the defense of any such action or
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties, and the indemnifying party will reimburse any legal expenses incurred
by the indemnified party having separate counsel, as incurred. And after any
such notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and approval by the indemnified party
of counsel, the indemnifying party will not be liable to such indemnified party
under this Section for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation, unless the indemnified party shall have employed
separate counsel in accordance with the proviso to the preceding sentence, in
which case the reasonable fees and expenses of counsel shall be at the expense
of the indemnifying party. The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, which will
not be unreasonably withheld, but if settled with such consent or if there be a
final judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which such indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement includes (i) an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to or an admission of
fault, culpability or failure to act by or on behalf of such indemnified party.
(d) If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages,
liabilities or expenses referred to in subsection (a) or (b) above (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Issuer and TILC on the one hand and the Initial Purchasers on the other from the
offering of the Offered Notes or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Issuer and TILC on the one hand and the Initial
Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages, liabilities or expenses as well as any
other relevant equitable considerations. The relative benefits received by the
Issuer and TILC on the one hand and the Initial Purchasers on the other shall be
deemed to be in the same proportion as the total net proceeds from the offering
(before deducting expenses) received by the Issuer bear to the total discounts,
commissions and fees received by the Initial Purchasers from the Issuer under
this Agreement. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Issuer, TILC or the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or


20

--------------------------------------------------------------------------------




defending any action or claim which is the subject of this subsection (d).
Notwithstanding the provisions of this subsection (d), no Initial Purchaser
shall be required to contribute any amount in excess of the total discounts,
commissions and fees received by such Initial Purchaser from the Issuer. The
obligations of the Initial Purchasers in this subsection (d) to contribute are
several in proportion to their respective purchase obligations and not joint.
(e) The obligations of the Issuer and TILC under this Section shall be in
addition to any liability which the Issuer or TILC may otherwise have and shall
extend, upon the same terms and conditions, to each person, if any, who controls
any Initial Purchaser within the meaning of the Securities Act or the Exchange
Act; and the obligations of each Initial Purchaser under this Section shall be
in addition to any liability which it may otherwise have and shall extend, upon
the same terms and conditions, to each person, if any, who controls the Issuer
or TILC within the meaning of the Securities Act or the Exchange Act.
9. Default of Initial Purchasers, Special Resolution Regime.
(a) If any one or more Initial Purchasers shall fail to purchase and pay for the
Offered Notes agreed to be purchased by such Initial Purchasers (the “Defaulting
Initial Purchasers”) hereunder and such failure to purchase shall constitute a
default in the performance of its or their obligations under this Agreement, the
non‑Defaulting Initial Purchasers (the “Non‑Defaulting Initial Purchasers”) may
make arrangements satisfactory to the Issuer for the purchase of the Offered
Notes by other persons, including any of the Non‑Defaulting Initial Purchasers,
but if no such arrangements are made by the Closing Date, the Non‑Defaulting
Initial Purchasers shall be obligated severally and not jointly to take up and
pay for (in the respective proportions that the amount of Offered Notes set
forth opposite their names in Schedule A bears to the aggregate amount of
Offered Notes set forth opposite the names of all the Non‑Defaulting Initial
Purchasers) the Offered Notes which the Defaulting Initial Purchasers agreed but
failed to purchase; provided, however, that in the event that the aggregate
amount of Offered Notes which the Defaulting Initial Purchasers agreed but
failed to purchase shall exceed 10% of the aggregate amount of the Offered Notes
set forth in Schedule A, the Non‑Defaulting Initial Purchasers shall have the
right to purchase all, but shall not be under any obligation to purchase any, of
the Offered Notes. If the Non‑Defaulting Initial Purchasers do not purchase all
the Offered Notes, this Agreement will terminate without liability on the part
of any Non‑Defaulting Initial Purchaser, the Issuer or TILC, except as provided
in Section 10. As used in this Agreement, the term “Initial Purchaser” includes
any person substituted for an Initial Purchaser under this Section. Nothing
herein will relieve any Defaulting Initial Purchaser from liability for its
default.
(b) In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States. In the event that any Initial Purchaser
that is a Covered Entity or a BHC Act Affiliate of such Initial Purchaser
becomes subject to a proceeding under a U.S. Special Resolution Regime, Default
Rights under this Agreement that may be exercised against such Initial Purchaser
are permitted to be exercised to no greater extent than such Default Rights
could be exercised under the U.S. Special Resolution Regime if this Agreement
were governed by the laws of the United States or a state of the United States.
For purposes of this Section 9(b):
“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).
“Covered Entity” means any of the following:


21

--------------------------------------------------------------------------------




(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.
10. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Issuer, TILC or their respective officers and of the Initial Purchasers set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation, or statement as to the results thereof,
made by or on behalf of the Initial Purchasers, the Issuer or TILC, or any of
their respective representatives, officers or directors or any controlling
person, and will survive delivery of and payment for the Offered Notes. If this
Agreement is terminated pursuant to Section 9 or if for any reason the purchase
of the Offered Notes by the Initial Purchasers is not consummated, the Issuer
and TILC shall remain responsible for the expenses to be paid or reimbursed by
them pursuant to Section 5 and the respective obligations of the Issuer, TILC
and the Initial Purchasers pursuant to Section 8 shall remain in effect.
Further, if the purchase of the Offered Notes by the Initial Purchasers is not
consummated for any reason other than solely because of the termination of this
Agreement pursuant to Section 9, the Issuer or TILC will reimburse each Initial
Purchaser for all out‑of‑pocket expenses (including fees and disbursements of
counsel) reasonably incurred by it in connection with the offering of the
Offered Notes.
11. Notices. All communications hereunder will be in writing and, if sent to the
Initial Purchasers will be mailed, delivered or telegraphed and confirmed to
each of the Initial Purchasers at its respective address below:


22

--------------------------------------------------------------------------------




Wells Fargo Securities LLC.
550 S. Tryon Street
Charlotte, NC 28202
Attn: John Fulvimar
Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010
Attn: SP Finance Group
 
 
Credit Agricole Securities (USA) Inc.
1301 Avenue of the America
New York, NY 10019
Attn: GMD Securitization
DVB Capital Markets LLC
100 Park Avenue, Suite 1301
New York, NY 10017
Attn: DVBCF ABS
 
 
Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park, 11th Floor
New York, NY 10036
Attn: Ben Merrill
 



If sent to the Issuer or TILC or, as the case may be, will be mailed, delivered
or telegraphed and confirmed to such party at the following address:
c/o Trinity Industries Leasing Company
2525 N. Stemmons Freeway
Dallas, TX 75207
Attention: Vice President Leasing Operations
Re: Trinity Rail Leasing 2019 LLC.
12. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the controlling persons
referred to in Section 8, and no other person will have any right or obligation
hereunder, except that holders of Offered Notes shall be entitled to enforce the
agreements for their benefit contained in the second and third sentences of
Section 5(b) hereof against the Issuer as if such holders were parties thereto.
13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.
14. Absence of Fiduciary Relationship. Each of the Issuer and TILC acknowledges
and agrees that:
(a) Each Initial Purchaser has been retained solely to act as an initial
purchaser in connection with the initial purchase, offering and resale of the
Offered Notes and that no fiduciary, advisory or agency relationship between any
of the Issuer or TILC or their respective affiliates, stockholders, creditors or
employees, on the one hand, and such Initial Purchaser, on the other hand, has
been created in respect of any of the transactions contemplated by this
Agreement or the Offering Document, irrespective of whether such Initial
Purchaser has advised or is advising the Issuer or TILC on other matters;
(b) the purchase and sale of the Offered Notes pursuant to this Agreement,
including the determination of the offering price of the Offered Notes and any
related discount and commissions, is an arm’s‑length commercial transaction
among the Initial Purchasers, the Issuer and TILC, and the Issuer and


23

--------------------------------------------------------------------------------




TILC are capable of evaluating and understanding, and do understand and hereby
accept, the terms, risks and conditions of the transactions contemplated by this
Agreement;
(c) the Issuer and TILC have been advised that the Initial Purchasers and their
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Issuer and TILC and the Initial
Purchasers have no obligation to disclose such interests and transactions to any
of the Issuer or TILC by virtue of any fiduciary, advisory or agency
relationship; and
(d) each of the Issuer or TILC waives, to the fullest extent permitted by law,
any claims it may have against any Initial Purchaser for breach of fiduciary
duty or alleged breach of fiduciary duty and agrees that no Initial Purchaser
shall have any liability (whether direct or indirect) to any of the Issuer or
TILC in respect of such a fiduciary duty claim or to any person asserting a
fiduciary duty claim on behalf of or in right of any of the Issuer or TILC,
including stockholders, employees or creditors of the Issuer or TILC.
15. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of New York without regard to principles
of conflicts of laws (other than Section 5‑1401 of the New York General
Obligations Law).
Each of the Issuer and TILC hereby submits to the exclusive jurisdiction of the
courts of the State of New York and the courts of the United States of America
for the Southern District of New York, in each case sitting in the Borough of
Manhattan in The City of New York and appellate courts from any thereof in any
suit, action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OF THE
OTHER TRANSACTION DOCUMENTS, WHICH WAIVER IS INFORMED AND VOLUNTARY.
16. No Petition in Bankruptcy. Each Initial Purchaser agrees that, prior to the
date which is one year and one day after the payment in full of all outstanding
Offered Notes, such Initial Purchaser will not institute against, or join any
other Person in instituting against, the Issuer an action in bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or similar
proceeding under the laws of the United States or any state of the United
States.
17. Integration. As to the matters set forth in this Agreement, so long as this
Agreement is in full force and effect, the provisions herein shall supersede any
and all prior agreements as to such subject matter, except any Engagement Letter
and any other fee arrangement entered into between any Initial Purchaser, the
Issuer and TILC.
18. Amendments. This Agreement may not be amended, waived, discharged or
terminated unless such amendment, waiver, discharge or termination is in writing
and signed by each of the parties hereto.
19. Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, unless such continued effectiveness of this
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
20. USA Patriot Act. Each of the Issuer and TILC acknowledges that the Initial
Purchasers are required by U.S. Federal law, in an effort to help fight the
funding of terrorism and money laundering activities, to obtain, verify and
record information that identifies each person or corporation who opens an
account or enters into a business relationship with a financial institution.


24

--------------------------------------------------------------------------------




21. Titles. Wells is hereby designated as Sole Structuring Agent, Wells and CS
are hereby designated as Joint Bookrunners, and CA, DVB and BAML are hereby
designated as Co‑Managers.




25

--------------------------------------------------------------------------------




If the foregoing is in accordance with the Initial Purchasers’ understanding of
our agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Issuer, TILC and the
Initial Purchaser in accordance with its terms.
 
Very truly yours,
TRINITY RAIL LEASING 2019 LLC,
By:TRINITY INDUSTRIES LEASING COMPANY, as sole member and manager


By:/s/ C. Lance Davis                                          
Name: C. Lance Davis
Title: Vice President
 
TRINITY INDUSTRIES LEASING COMPANY


By:/s/ C. Lance Davis                                          
Name: C/ Lance Davis
Title: Vice President



26

--------------------------------------------------------------------------------




The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.


 
WELLS FARGO SECURITIES LLC


By:/s/ John Fulvimar                                           
Name: John Fulvimar, CFA
Title: Vice President











27

--------------------------------------------------------------------------------




 
CREDIT SUISSE SECURITIES (USA) LLC


By:/s/ Shalesh S. Deshpandie                              
Name: Shalesh S. Deshpandie
Title: MD





28

--------------------------------------------------------------------------------




 
CREDIT AGRICOLE SECURITIES (USA) INC.


By:/s/ Michael Flegan                                          
Name: Michael Flegan
Title: Managing Director





29

--------------------------------------------------------------------------------




 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED 


By:/s/ Benjamin A. Merrill                                  
Name: Benjamin A. Merrill
Title: Managing Director







30

--------------------------------------------------------------------------------




 
DVB CAPITAL MARKETS LLC


By:/s/ Benjamin Grenier                                      
Name: Benjamin Grenier
Title: Senior Vice President










By:/s/ Todd Kendall                                             
Name: Todd Kendall
Title: Managing Director







31